Citation Nr: 0120061	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  01-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for left shoulder 
bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to October 
1999.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  In the decision, the RO denied 
service connection for bilateral hearing loss, a sinus 
condition, and bursitis of the left shoulder on the basis 
that the claims were not well-grounded.


REMAND

The Board notes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A). 

The veteran had over twelve years of military service, and 
was only recently discharged in October 1999.  The service 
medical records were reported to be unavailable after 
inquiries were made at the National Personnel Records Center 
and the Air Force Military Personnel Center.  The Board finds 
that additional efforts to locate such records are required 
by the VCAA.  In this regard, the Board notes that with 
respect to records under the control of the Federal 
government, the VA has an obligation to secure such records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.

The Board further finds that a VA examination is necessary to 
substantiate each of the veteran's present claims.  The Board 
recognizes VA's heightened obligation in cases, such as this, 
in which service records are found to be unavailable while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The only medical evidence of 
record is an April 1999 ECG that was interpreted to indicate 
normal sinus rhythm with sinus arrhythmia and an otherwise 
normal ECG, and service dental records.  Although the RO 
requested that the veteran provide evidence substantiating 
his claims, no such evidence was forthcoming.  However, in a 
May 2000 letter, the veteran's representative requested that 
the veteran be given a VA examination pertinent to each of 
his presently reported disabilities.  The veteran was not 
afforded such examinations.  In light of both the elimination 
of the well-grounded requirement, and the enhanced duty to 
assist delineated under the VCAA, as well as, the heightened 
duty to assist reported in O'Hare, the Board finds that a VA 
medical examination pertinent to each of the veteran's 
presently reported disabilities is necessary to assist the 
veteran in the development of his claims. 

Accordingly, this case is remanded for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
Efforts to obtain such records should 
continue until either the records are 
obtained or it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile

2.  The RO should again provide the 
veteran the opportunity to identify the 
names and addresses of all health care 
providers who have treated him for any of 
the claimed disabilities since his 
separation from service.  The RO should 
also instruct the veteran in the value of 
lay statements in substantiating his 
claim.

3.  The RO should arrange for the veteran 
to undergo VA examinations to determine 
the nature and etiology of his reported 
sinus disorder, bilateral hearing loss, 
and bursitis of the left shoulder.  The 
veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (2000) regarding failure to 
report for scheduled VA examinations.  
All necessary tests and studies should be 
performed and all findings reported in 
detail.  The claims folder and a copy of 
this remand MUST be made available to the 
examiner(s) for review prior to the 
examinations.  Opinions are requested as 
to whether any sinus disorder, bilateral 
hearing loss, or bursitis of the left 
shoulder is at least as likely as not 
etiologically related to the veteran's 
military service.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

4.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5107) Pub.L.No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims.

If any benefit sought on appeal remains denied, the veteran 
and any representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The supplemental statement of the case must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

